Lumpkin, J.

The evidence being conflicting, and the effect of the ■order passed by the judge being to preserve the existing status and protect all of the contending parties in their rights until the same could be finally passed upon and determined by a jury, there was no abuse of discretion in denying the prayers for injunction respectively made by the parties on both sides, in case 'bonds should be given as by such order required; nor in ordering the writ of injunction to issue against such of the parties as failed to give bond. Judgment affirmed.